DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 18 July 2022 in response to the Office Action of 18 February 2022 are acknowledged and have been entered. Claims 3, 12-13, 16, 18-25, and 28-30 are canceled.  Claims 1-2, 4-11, 14-15, 17, 26-27 and 31-34 are pending and being examined on the merit. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications
GB1507776.1, GB1577774.6, GB1507775.3, and GB150773.8 filed on 05/06/2015; GB1508461.9 filed on 5/17/2015; GB1509366.9 filed on 5/31/2015; GB1510891.3 filed on 6/20/2015; GB1518402.1 filed on 10/17/2015; and GB1600418.6 and GB1600417.8 filed on 01/10/2016 in Great Britain.

Information Disclosure Statement
The information disclosure filed 18 July 2022 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-7, 9, 14-15, 17, 26-27, 31-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) in view of Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1).
Regarding claims 1, 2, 6-7, 9, 17, Gomaa teaches the removal of bacteria using native CRISPR-Cas systems targeting the essential ftsA gene [Fig. S3].  Gomaa teaches the pORI28 which (a) comprised nucleic acid encoding a first crRNA spacer targeting the lacZ gene, wherein the first crRNA is operable with Cas9 from the endogenous CRISPR1 locus in S. thermophilus (host cell). This plasmid also (b) lacked the sequence encoding the Cas9 because Gomaa used the native, i.e., endogenous, CRISPR type II systems [Fig. S3].  Gomaa teaches that bacteriophages (as an engineered viruses) have been widely used for heterologous protein expression, gene delivery, and the treatment of bacterial infections; and that lysogenic bacteriophages or phagemids with broad host ranges would be particularly beneficial for the delivery of CRISPR-Cas-encoding constructs [pg. 6, col. 1, para 3].  Gomaa also teaches exogenously expressing type II CRISPR systems [pg. 2, col.1, para 3]. Gomaa teaches that potent removal of bacteria strains can be achieved by targeting diverse locations through the genome [pg. 3, col. 2, para 4].
Regarding claim 2, Gomaa teaches where the CRISPR array could even be reduced to a single repeat-spacer, paralleling the engineering of single-guide RNAs for use with Cas9 [pg. 5, col. 2, para. 2].
Regarding claim 14, Gomaa teaches that the pORI28 construct relies on processing through the native tracrRNA, therefore a tracrRNA encoding sequence was not delivered [pg. 7, col.1, para 2].
Regarding claim 15, Gomaa teaches ‘CRISPR-Cas systems are RNA-directed adaptive immune systems in many bacteria and most archaea that recognize nucleic acids of invading plasmids and viruses [pg. 1, col. 2, para 2]. Gomaa teaches that recognition is directed by CRISPR RNAs that are processed from transcribed arrays of alternating target-specific “spacer” sequences and identical “repeat” sequences’ [pg. 1, col. 2, para 2].  Gomaa teaches the design and insertion of spacer sequences into the pCRISPR plasmid for the design of the CRISPR RNAs [pg. 7, col. 1, para.1].  
Regarding claim 32, Gomaa teaches that CRISPR-Cas systems could be used to control the composition of the gut flora or as “smart” antibiotics (antimicrobial compositions) that circumvent commonly transmitted modes of antibiotic resistance and distinguish between beneficial and pathogenic bacteria [pg. 6, col.1, para 4]. 
Gomaa does not teach or suggest a second nucleic acid encoding a second crRNA operable with a second exogenous type II Cas nuclease where the second crRNA is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell. Gomaa does not teach or suggest where the first and second target sequences are in the same gene of the host cell genome.
Esvelt teaches a set of fully orthogonal Cas9 proteins and demonstrate their ability to mediate simultaneous and independently targeted gene regulation and editing in bacteria and in human cells [abstract, Fig. 4]. Esvelt teaches the diversity of proteins within a single family of CRISPR systems where Cas9 proteins from S. pyogenes, N. meningitidis, S. thermophilus and T. denticola range from 3.25 to 4.6 kbp in length and recognize completely different PAM sequences [pg. 1120, col. 2, para 1] and can simultaneously employ multiple RNA-guided activities, transcriptional activation, repression and gene editing, within a single cell [pg. 1116, col. 2, para 2].
Cobb teaches the ability to design a dual targeting construct that comprises two sgRNA cassettes for multiplex targeting, wherein the two sgRNAs introduces deletions in the same loci for excision of larger chromosomal segments [pg. 725, col. 2, para 3 – pg. 736, col. 1, para 1].
Bikard teaches that the multiplex feature of CRISPR-Cas systems can be exploited to target several sequences of the same bacterium to prevent the rise of resistant mutants [pg. 23, para 1].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA targets the essential ftsA gene and is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  

Regarding claims 26 and 31, Gomaa does not teach or suggest a virus wherein both the first crRNA is operable with an endogenous Type I Cas nuclease and the second crRNA is operable with and exogenous Type I Cas nuclease.   
Gomaa teaches that an α-ftsA CRISPR plasmid (nucleic acid encoding a crRNA), which is complementary to the essential ftsA gene in E.coli that’s involved in cell division [pg. 2, col. 2, last paragraph] was used to remove E.coli using the native (endogenous) Type I-E CRISPR-Cas systems, i.e., a crRNA that is operable with a cas nuclease in a host cell to guide Cas modification of a target sequence in the host cell [Fig. 2A and S3A].  Gomaa also teaches exogenous delivery of Type I Cas systems [pg. 2, col. 2, para 3; Fig. S1] and the existence of a type I-F system and using this system for genome editing [pg. 2, col.1, para 3].  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the virus as taught and suggested by Gomaa, Esvelt, Cobb, and Bikard to deliver the crRNA from the α-ftsA CRISPR plasmid wherein the crRNA is operable with the native Type I-E CRISPR-Cas guiding this Type I cas nuclease to modify a target sequence in the host cell for the removal of bacteria.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type I Cas, i.e. type I-F Cas, in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell.  This modification would have amounted to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Given the disclosure of the successfully using different type II cas proteins to edit multiple genomes in a cell by Esvelt, and given that different type I systems and cas proteins were known and known to have similar functions, it would have been predictable to combined different type I systems in a cell for the common purpose of editing multiple genes.

Regarding claim 27, Gomaa do not teach or suggest a virus wherein both the first crRNA is operable with an endogenous Type I Cas nuclease and the second crRNA is operable with and exogenous Type II Cas nuclease.   
Gomaa also teaches expressing type I-E or II-A system in trans in the bacterium Escherichia coli [pg. 2, col.1, para 3]. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the virus as taught and suggested by Gomaa, Esvelt, Cobb, and Bikard where the first Cas nuclease is a Type I Cas nuclease and the second Cas nuclease is a Type II Cas nuclease.  This modification would amount to a combinations of prior art elements according to known methods to yield predictable results of genome editing.  Both Type I and Type II CRISPR/Cas systems were known to occur in nature, both were known for the use in targeted genome editing, and both were known to be expressed in a cell.  A skilled artisan could combine these different types of systems where their separate functions of targeted genome editing could be achieved in the same cell for the purpose of editing multiple genes.  Furthermore, one of ordinary skill would be motivated to make this modification for the advantage of introducing multiple mutations at the same time when using two crRNAs, one which is operable with a Type I Cas and the other which is operable with a Type II Cas.  

Regarding claim 34, Gomaa does not teach or suggest that the first target sequence and the second target sequence are the same sequence. 
 Cobb further teaches using a first dual targeting construct to introduce deletions in two genes utilizing the same protospacer sequence [pg. 725, col. 2, para 4].  Cobb also teaches using a dual targeting construct to introduce deletions in the same gene [Fig. 2]. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the virus as taught and suggested by Gomaa, Esvelt, Cobb, and Bikard where the first and second target sequences are the same.  This modification would have amounted to combinations of prior art elements according to known methods to yield predictable results of genome editing giving Cobb’s teachings of both of using a targeting construct with the same protospacer sequence and using a targeting construct to introduce deletions in the same gene.  Given the all of the teachings of Gomaa and Esvelt, as discussed above, skilled artisan would be motivated to make the modification for the advantage of using multiple sgRNAs to target the same sequence of the same essential gene simultaneously to have a synergistic effect on genome editing and removal of bacteria.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa in view of Esvelt, Cobb and Bikard as applied to claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34, and further in view of Sorek (US 20160281053 A1, filed Oct. 14, 2014).
The teachings of Gomaa, Esvelt, Cobb, and Bikard are discussed above as applied to  claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34 and similarly apply to claims 4 and 11.  Gomaa, Esvelt, Cobb and Bikard do not teach or suggest the nucleic acid sequences of the virus comprising a constitutive promoter and wherein the virus is Myoviridae.
Sorek teaches an isolated polynucleotide encoding a BREX system comprising a nucleic acid sequence encoding the BREX system that confers phage resistance to bacteria or for conferring bacterial susceptibility to phages [abstract].  
Regarding claim 4, Sorek teaches that the nucleic acid construct includes a promoter sequence for directing transcription of the polynucleotide sequence in the cell in a constitutive or inducible manner [0228].  Sorek teaches that constitutive promoters are promoter sequences which are active under most environmental conditions and most cell types [0029].  It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the virus as taught and suggested by Gomaa, Esvelt, Cobb, and Bikard where the first nucleic acid sequence comprises a constitutive promoter for the purpose of being able to direct transcription of the polynucleotide sequences in the most bacteria cells in most environmental conditions.
Regarding claim 11, Sorek teaches exemplary methods of introducing expression vectors into bacterial cells include phage mediated infection where the introduction of nucleic acids by phage infection offers several advantages over other methods such as transformation, since higher transfection efficiency can be obtained due to the infectious nature of phages [0248-0249]. Sorek teaches exemplary phages which fall under the scope of the invention include phages that belong to the family myoviridae [0295].  It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute the virus as taught and suggested by Gomaa, Esvelt, Cobb, and Bikard with Sorek’s  Myoviridae virus.  This modification would be a simple substitution of one bacteriophage for another, with both known for being useful for gene delivery. 
		
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gomaa in view of Esvelt, Cobb and Bikard as applied to claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34, and further in view of Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512).
The teachings of Gomaa, Esvelt, Cobb, and Bikard are discussed above as applied to  claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34 and similarly apply to claim 5.  
Gomaa, Esvelt, Cobb, and Bikard do not teach or suggest that the nucleic acid sequences of the virus comprise a Cas nuclease promoter. 
Pul teaches promoters of the Escherichia coli CRISPR arrays and cas protein genes [summary].  Pul teaches that transcription of precursor crRNA is directed by a promoter located within the CRISPR leader; and a second promoter, directing cas gene transcription, is located upstream of the genes encoding proteins of the Cascade complex [summary].  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the virus as taught and suggested by Gomaa, Esvelt, Cobb, and Bikard with Pul’s Cas promoter for the advantage of directing cas gene transcription. Given that Cas promoters were already known to be useful for directing Cas nuclease expression in bacteria cells a skilled artisan would have found it useful and predictable to use such a Cas promoter to drive the expression of the any gene in the first nucleic acid sequence including the expression of Cas9 in the viral nucleic acid.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gomaa in view of Esvelt, Cobb and Bikard as applied to claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34, and further in view of La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104).
The teachings of Gomaa, Esvelt, Cobb, and Bikard are discussed above as applied to claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34 and similarly apply to claim 8.  
Gomaa, Esvelt, Cobb, and Bikard do not teach or suggest wherein the virus is a virophage.
La Scola teaches the virophage Sputnik [abstract] and that virophage could be a vehicle of such gene transfers, as well as of gene transfers between different giant viruses [pg. 102, col. 2, para 1].  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute the virus as taught and suggested by Gomaa, Esvelt, Cobb, and Bikard with La Scola’s virophage Sputnik.  This modification would serve as a simple substitution of one gene delivery vehicle for another.  One of ordinary skill would be motivated to use the virophage to delivery genetic information to a virus, bacteriophage that is capable of infecting and transforming the bacteria cell.
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gomaa in view of Esvelt, Cobb and Bikard as applied to claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34, and further in view of Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45).
The teachings of Gomaa, Esvelt, Cobb, and Bikard are discussed above as applied to  claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34 and similarly apply to claim 10.  
Gomaa, Esvelt, Cobb, and Bikard do not teach or suggest that the virus comprises a nucleic acid sequence encoding an endolysin.
Gupta teaches that the P-27/HP endolysin encoded by a phage offers suitable substitute of antibiotics to control S. aureus infections [abstract].  Gupta teaches a model for large scale production of endolysin from phage–bacteria system and gives strong evidence for the safe and efficacious application of endolysin against antibiotic resistant staphylococcal strains of human clinical origin [pg. 44, col. 2, para 2]. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the virus as taught and suggested by Gomaa, Esvelt, Cobb, and Bikard wherein the virus comprises a nucleic acid sequence encoding an endolysin according to Gupta for the advantage of killing bacteria strains as a substitute to antibiotics.  
	
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Gomaa in view of Esvelt, Cobb and Bikard as applied to claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34, and further in view of Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241).
The teachings of Gomaa, Esvelt, Cobb, and Bikard are discussed above as applied to  claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34 and similarly apply to claims 32.  
Gomaa, Esvelt, Cobb, and Bikard do not teach or suggest use of an antibiotic agent.  
Jiang teaches the use of a plasmid-based CRISPR Cas system for genome editing in E.coli where a pCas9 plasmid carrying the tracrRNA, Cas9 and a chloramphenicol resistance cassette, and a pCRISPR kanamycin resistant plasmid carrying the array of CRISPR spacers was introduced into E.coli cells, i.e., exogenous [pg. 237, col.1, last paragraph – col. 1].  Jiang teaches the use of kanamycin (antibiotic agent) selection with the transformation of the CRISPR construct to increase the percentage of edited cells [Fig. 4].  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to use the virus as taught and suggested by Gomaa, Esvelt, Cobb, and Bikard in an antimicrobial composition along with an antibiotic agent, as taught by Jiang, to increase the percentage of edited cells given that the cells that have been transformed with the CRISPR construct will survive when cultured in the antibiotic agent.

Response to Arguments
Applicant argues that Cobb and Bikard provide no teaching or suggestion to use orthogonal crRNAs operable with different Cas nucleases.  Applicant arguments have been considered and are found not persuasive.  Applicants have not taken into consideration the combination of teachings from Esvelt, Cobb and Bikard.  Esvelt provides teaching or suggestion to use orthogonal crRNAs operable with different Cas nucleases as discussed in the rejection above.  
Applicants argue that given that targeting the same gene with orthogonal crRNAs contradicts the purpose of targeting different Cas functions to different genes described by Esvelt, a person of ordinary skill reading Gomaa, Esvelt, Cobb, and Bikard would not be motivated to combine the teachings of these references to arrive at the presently claimed invention.  Applicant arguments have been considered and are found not persuasive.  While Esvelt teaches using orthogonal crRNAs for targeting different Cas function to different genes, Esvelt teaching of using orthogonal Cas9 proteins to mediate simultaneously and independent gene editing in cells, as discussed, broadly encompass the teaching where orthogonal Cas9 proteins with their corresponding crRNA can target the same gene in different locations.  Furthermore, Esvelt teaches that the Cas9 proteins are fully orthogonal to one another; as such, they are capable of targeting distinct and nonoverlapping sets of sequences within the same cell [pg. 1120, col. 1, para 1; Fig. 5, 6, and Supplementary Fig. 6].  Furthermore a skilled artisan would understand the importance of both a crRNA and PAM for Cas9 activity and that gene editing can only occur when each Cas9 is paired with its corresponding sgRNA.  Therefore a skilled artisan would be motivated to combine the teaching of Cob and Bikard, who teaches the ability to target multiple targets within the same gene, with the teaching of Esvelt, who teaches the ability to used orthogonal Cas9 proteins and corresponding crRNA, to arrive at the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 10,506,812 B2 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10506812B2 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome.
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10506812B2 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
  The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,141,481 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US11141481 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US11141481 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
  The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,300,138 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. US10300138 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10300138 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
  The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,596,255 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10596255 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10596255 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
  The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,701,964 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US9701964 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US9701964 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
  The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,463,049 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10463049 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10463049 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
  The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,524,477 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10524477 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10524477 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
  The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,561,148 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, 11, and 12 of U.S. Patent No. US10561148 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10561148 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
  The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 10,582,712 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241).   Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 36 of U.S. Patent No. US10582712 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10582712 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
  The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,624,349 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10624349 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10624349 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-37 of copending Application No. 16/637,656 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of copending Application No. 16,637,656 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/637,656 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 55-74 of copending Application No. 16/626,057 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 55 of copending Application No. 16/626,057 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/626,057 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 11400110 B2 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent 11400110 B2 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of US Patent 11400110 B2 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/331,422 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,422 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/331,422 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-20, 24, and 26-29 of copending Application No. 17/166,941 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/166,941 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/166,941 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-8, 10-15, 17-21, and 23 of copending Application No. 17/195,157 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 and 18 of copending Application No. 17/195,157 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/195,157 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-18, 24-30, and 32-34 of copending Application No. 16/389,358 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/389,358 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/389,358 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, and 11 of US Patent 11291723B2 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of US Patent 11291723B2  teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of US Patent 11291723B2 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-39 of copending Application No. 16/785,419 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 34 of copending Application No. 16/785,419 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/785,419 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63, 117-123, 127-129, 132-137, 140, 143-152, 153-157, 163-166, 168-171, and 174-187 of copending Application No. 15/478,912 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 63 of copending Application No. 15/478,912 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/478,912 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 41-44, 46, and 48-65 of copending Application No. 15/817,144 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 39 of copending Application No. 15/817,144 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/817,144 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 11-12, 15-24, 28, and 31-35 of copending Application No. 15/862,527 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 15/862,527 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/862,527 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/331422 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of copending Application No. 17/331422 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/331422 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-49 of copending Application No. 16/588,842 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241)). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 27 and 28 of copending Application No. 16/588,842 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/588,842 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 
29, 31-32, 35-37, 39-44, 46, and 51-53 of copending Application No. 16/588,754 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 29 of copending Application No. 16/588,754 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/588,754 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 
1-11, 14-16, 18-22, and 30-31 of copending Application No. 16/682,889 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/682,889 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/682,889 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 
1, 3-10, 12-13, 16-18, and 20-23 of copending Application No. 16/737,793 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/737,793 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/737,793 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27 and 29-42 of copending Application No. 16/818,962 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 of copending Application No. 16/818,962 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/818,962 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 
1-30 of U.S. Patent 11147830B2 of copending Application No. 16/858,333 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent 11147830B2 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent 11147830B2 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 35, 47-48, and 53-75 of copending Application No. 16/813,615 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 24 and 35 of copending Application No. 16/813,615 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/813,615 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/331,413 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,413 15 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/331,413 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-11, 14-15, 17, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicants argue that the current claims are not obvious over the claims of US Patent Nos. 10,506,812 B2, 11,141,481, 10,300,138, 10,596,255, 9,701,964, 10,463,049, 10,524,477, 10,561,148, 10,582,712, 11,147,830, 10,624,349, 11,400,110, 11,291,723, and in view of Gomaa, Esvelt, Cobb, Bikard, Pul, Gupta, La Scola, Sorek, Mahfouz, and Jiang as the cited art do not teach or suggest the presently claimed invention. Applicants arguments have been considered and found unpersuasive. Gomaa, Esvelt, Cobb, Bikard, Pul, Gupta, La Scola, Sorek, Mahfouz, and Jiang do teach or suggest the presently claimed invention as discussed in the response above. Therefore the current rejections remain.
Applicant’s requests that all provisional obviousness-type double patenting rejections of the current claims over the copending applications 17/103,812, 16/626,057, 17/331,422, 16/201,736, 17/166,941, 17/195,157, 16/389,358, 16/785,419, 15/478,912, 15/817,144, 15/862,527, 16/364,00, 16/588,842, 16/588,754, 16/682,889, 16/737,793, 16/818,962, 16/813,615, 17 /331,413 be held in abeyance until such time as the claims are otherwise in condition for allowance.  However these rejection cannot be held in abeyance, and thus the rejections of record are simply maintained.

	Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/SCARLETT Y GOON/QAS, Art Unit 1600